                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com
                       Attorneys for Plaintiff

                                                IN THE UNITED STATES DISTRICT COURT

                                                       FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                               )
                                                                                  )
                                                         Plaintiff,               )
                                                                                  )
                       v.                                                         )
                                                                                  )
                       FORREST WRIGHT; AMANDA WRIGHT;                             )
                       NATHAN KEAYS; KELLY KEAYS;                                 )
                       ECO EDGE ARMORING, LLC; DAVID                              )
                       BENEFIELD; WRIGHT CAPITAL                                  )
                       INVESTMENTS, LLC; and DB OILFIELD                          )
                       SUPPORT SERVICES,                                          )
                                                                                  )
                                                         Defendants.              )
                                                                                  )        Case No. 3:19-cv-00311-SLG

                             NOTICE TO THE COURT RE INITIAL SCHEDULING AND PLANNING
                                              CONFERENCE REPORT

                                Plaintiff, ConocoPhillips Alaska, Inc. (“ConocoPhillips”), hereby provides Notice

                       to the Court of the inability to provide the Initial Scheduling and Planning Conference

                       Report as directed by the Court in its January 6, 2020 Order. Counsel for ConocoPhillips
DELANEY WILES, INC.
     Suite 300         has been trading telephone calls with Darryl Gardner, Federal Public Defender for Forrest
1007 West 3rd Avenue
 Anchorage, Alaska
       99501           Wright but there has been no Entry of Appearance by Darryl Gardner as of this date. It is
   (907) 279-3581
 Fax (907) 277-1331




                       Notice to Court re Initial Scheduling and Planning Conference Report                               Page 1 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                            Case 3:19-cv-00311-SLG Document 42 Filed 01/27/20 Page 1 of 3
                       unknown who is representing Defendant Amanda Wright at this time. In addition,

                       undersigned counsel has not received an Entry of Appearance for David Benefield and DB

                       Oilfield Supports Services either. Undersigned counsel will endeavor to file the Initial

                       Scheduling and Planning Order Conference Report within 10 days of today’s date, after all

                       parties have obtained counsel and he has been able to confer with all parties’ counsel.

                                DATED this 27 day of January, 2020, at Anchorage, Alaska.

                                                                             DELANEY WILES, INC.
                                                                             Attorneys for ConocoPhillips Alaska, Inc.


                                                                             s/Timothy J. Lamb
                                                                             Timothy J. Lamb, Alaska Bar No.: 8409080
                                                                             DELANEY WILES, INC.
                                                                             1007 West 3rd Avenue, Suite 300
                                                                             Anchorage, Alaska 99504
                                                                             Phone: (907) 279-3581
                                                                             Fax: (907) 277-1331
                                                                             tjl@delaneywiles.com

                       CERTIFICATE OF SERVICE
                       The undersigned hereby certifies that a copy of the
                       foregoing was emailed on the 27th day of
                       January, 2020 to the following:

                       Jeffrey W. Robinson
                       Laura C. Dulic
                       Ashburn & Mason, P.C.
                       1227 W. 9th Ave., Ste. 200
                       Anchorage, AK 99501
                       jeffrey@anchorlaw.com
                       laura@anchorlaw.com
                       (Attorneys for Kelly Keays)

                       Phillip Paul Weidner
                       Phillip Paul Weidner & Associates, APC
DELANEY WILES, INC.    943 W. 6th Ave., Ste. 300
     Suite 300         Anchorage, AK 99501
1007 West 3rd Avenue   phillipweidner@weidnerjustice.com
 Anchorage, Alaska     (Attorneys for Nathan Keays and Eco Edge Armoring, LLC)
       99501
   (907) 279-3581
 Fax (907) 277-1331
                       and was mailed to:


                       Notice to Court re Initial Scheduling and Planning Conference Report                               Page 2 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                         Case 3:19-cv-00311-SLG Document 42 Filed 01/27/20 Page 2 of 3
                       Forrest and Amanda Wright
                       1901 Colony Place
                       Anchorage, AK 99507

                       David Benefield
                       968 Copper St.
                       North Pole, AK 99705

                       Wright Capital Investments, LLC
                       c/o Anna McDonough, Registered Agent
                       6550 S. Pecos Rd., Ste. 115
                       Las Vegas, NV 89120

                       DB Oilfield Support Services
                       c/o David Benefield
                       15030 E. 253rd St. S.
                       Webbers Falls, OK 74470

                       s/Angela R. Bell
                       4818-1484-5107, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Notice to Court re Initial Scheduling and Planning Conference Report                               Page 3 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                         Case 3:19-cv-00311-SLG Document 42 Filed 01/27/20 Page 3 of 3
